Citation Nr: 0116926	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to increased compensation based on the need for 
regular aid and attendance for his spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to May 
1944.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in April 2000 by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.


REMAND

The veteran seeks entitlement to increased compensation based 
on the need for regular aid and attendance for his spouse.  
38 U.S.C.A. § 1115(1)(E) (West 1991 and Supp. 2000); 
38 C.F.R. § 3.351(a)(2) (2000).

Since April 1948, the veteran has been in receipt of a 100 
percent schedular rating for his service-connected 
schizophrenic reaction, paranoid type.  38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2000).  Effective in January 1996, the 
M&ROC also granted him special monthly compensation due to 
the fact that he was so helpless that he required the aid and 
attendance of another person.  38 U.S.C.A. § 1114(l) (West 
1991 and Supp. 2000); 38 C.F.R. § 3.350(b)(3) (2000).

In February 2000, R.M.J., D.O., the family physician of the 
veteran's spouse, reported that the veteran's spouse should 
qualify for "aid and attendance" due to a tremor and 
urinary incontinence.  It was noted that the veteran's spouse 
was house confined.  The clinical records of R.M.J., D.O., 
have not been associated with the claims folder nor has the 
veteran's spouse been scheduled for a VA examination.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
That change in the law was applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the M&ROC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The M&ROC should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to increased compensation 
based on the need for regular aid and 
attendance for his spouse.  After 
obtaining any necessary authorization, 
the M&ROC should request copies of all 
indicated records not currently on file 
directly from the providers.  This should 
include, but not be limited to, copies of 
clinical records from R.M.J., D.O.  The 
M&ROC should also request that the 
veteran provide any additional relevant 
medical records he may possess.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have been 
completed, the M&ROC should schedule the 
veteran's spouse for an examination to 
determine the nature and extent of any 
disabilities found to be present and to 
determine whether she is blind or so 
nearly helpless or blind as to require 
the regular aid and attendance of another 
person.  In particular, the examiner 
should note whether the veteran's spouse 
has the ability to dress or undress 
herself or to keep herself ordinarily 
clean and presentable; has frequent need 
of adjustment of any special prosthetic 
or orthopedic appliances which by reason 
of the particular disability cannot be 
done without aid; is unable to feed 
herself through loss of coordination of 
upper extremities or through extreme 
weakness; is unable to attend to the 
wants of nature; or has physical or 
mental incapacity which requires the care 
or assistance on a regular basis to 
protect her from hazards or dangers 
incident to her daily environment.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  The rationale 
for all opinions must be set forth. 

4.  When the requested actions have been 
completed, the M&ROC should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
increased compensation based on the need 
for regular aid and attendance for a 
spouse.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




